Citation Nr: 9917540	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-18 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
benefit purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active service from November 1963 to February 
1968, and he died in June 1994.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim 
that she may be recognized as the veteran's surviving spouse 
for VA benefit purposes.  In February 1998 the Board REMANDED 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for appellate review.  



FINDING OF FACT

The appellant has not provided a preponderance of evidence 
that establishes that she was ever lawfully married to the 
veteran.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits.  38 
U.S.C.A. §§ 101(1), (31), 1541 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant asserts that she had a valid common law 
marriage to the veteran.  The appellant does not contend that 
she and the veteran were married by ceremony and she has 
submitted no documentary evidence showing evidence of a valid 
ceremonial marriage to the veteran.  Rather, she argues that 
she lived with the veteran from 1981 until the time of his 
death, and that they satisfied the requirements for a common 
law marriage prior to his death. 

The veteran's certificate of death shows that he died in June 
1994.  His marital status is listed as "divorced," and the 
space for a spouse's name was left blank.  The informant was 
listed as the veteran's daughter, hereinafter "D.W."

A statement from D.W., dated in November 1994, shows that she 
stated that she did not believe that the veteran believed 
that he had a common law marriage with the appellant.  She 
further cited this belief as the reason that she accepted 
responsibility for the veteran's funereal services.  She 
pointed out that the veteran had been married on four 
previous occasions.

The record includes court pleadings that indicate that the 
appellant was divorced from two different men, in 1971 and 
1978, respectively, neither of which was the veteran.  The 
veteran was divorced from four different women, in 1957, 
1971, 1973 and 1983, respectively, none of which were the 
appellant.  

The veteran's federal income tax return for 1985 shows that 
he indicated that his filing status was single.  He took one 
exemption, and the space for a spouse's social security 
number was left blank.  The veteran's federal income tax 
return for 1994 shows that it was filled out by his daughter, 
D.W., as certified personal representative, and that his 
filing status was listed as single.

The record contains several checks or photocopies of checks 
from the veteran's checking account, which show only the 
veteran's name.  Two of these checks appear to be life 
insurance payments made on the appellant's behalf.  In 
addition, a check from the appellant's account (which shows 
only her name), dated in September 1994, shows that the 
appellant paid about $1,000 to a cemetery.  

A letter from the veteran's former landlord, dated in January 
1995, states that the appellant lived at the veteran's 
residence since March 1981.

An undated letter from B.C., received in October 1997 and 
addressed to the appellant, indicates that B.C. was the 
"deceased representative" for the veteran, and that one of 
the veteran's credit card accounts, which was used to cover 
funeral costs, had been paid off.

The claims file contains three lists of items, which show 
that the veteran's three children each apparently took a 
number of their father's possessions out of the appellant's 
home following the veteran's death.  These items include 
tools, artwork, appliances, firearms, jewelry, watches, 
coins, coin collections and a rock and gem collection.

The appellant has submitted an unsigned, undated document 
reportedly written by the veteran in which he names the 
appellant as his "executrix," and authorizes her to take 
care of his funeral arrangements and disperse his assets as 
she saw fit, with the exception that the veteran left $1.00 
to each of three children.  

A funeral contract, dated in June 1994, shows that the 
veteran's daughter, D.W., entered into a contract with the 
McNabb Funeral Home, Inc., for funeral goods and services 
related to the veteran's burial.

A VA patient profile report dated in November 1994, following 
the veteran's death, indicates that the veteran had reported 
that his martial status as divorced.

The record contains several form letters signed by the 
appellant's children, as well as friends and neighbors, which 
essentially state that the veteran and the appellant held 
themselves out as husband and wife for many years. 

At her hearing, held in September 1997, she stated that she 
never used the veteran's last name, that they did not have a 
joint checking account or file a joint tax return, and that 
the veteran's credit card accounts were only in his name, 
although she asserts that she had access to both his credit 
cards and his checking account.  She said that her name was 
not on the lease of the residence where she resided with the 
veteran.  She said that she and the veteran intended to get 
married in December 1994.  

In a letter, dated in April 1998, the appellant stated that 
she knew that the veteran was married when she moved in with 
him in March 1981, but that the veteran and his wife had an 
agreement that they could date others.  The appellant has 
submitted two greeting cards allegedly given to her from the 
veteran on mother's day, in which the printed greeting on the 
front refers to "my wife," as well as an anniversary card, 
apparently from a friend, dated in 1983.  The appellant has 
also submitted a one-page calendar, apparently from 1993, 
which has several dates circled, apparently to mark birthdays 
of friends and family.

In January 1995, the RO denied the appellant's claim.  The RO 
determined that a common law marriage did not exist between 
the appellant and the veteran. 


II.  Analysis

VA benefits are payable under the provisions of 38 U.S.C.A. 
§§ 1310(a) or 1541(a) may be paid to the surviving spouse of 
a veteran who was married to the veteran for one year or 
more, or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  See 38 
C.F.R. § 3.54(c); see also 38 C.F.R. § 3.52. 

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  See 38 C.F.R. § 3.205.  A spouse 
who fails to submit such evidence never attains the status of 
a claimant. Only a person who has achieved the status of a 
claimant is entitled to the VA's assistance in the 
development of the facts pertinent to the claim, the benefit 
of the doubt, and the determination as to whether the claim 
is well-grounded.  See Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  
The Board further points out that the benefit of the doubt 
rule does not come into play in this case, as, when dealing 
with a question of status, the person seeking to establish 
that status must prove it by a preponderance of the evidence.  
See Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992); 
Aguilar, supra.
 
"Marriage" is defined by governing regulation as "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).  Further, where an attempted 
marriage of an individual to the veteran was invalid by 
reason of a legal impediment, the marriage will nonetheless 
be deemed valid under certain conditions, including that the 
individual entered into the marriage without knowledge of the 
impediment.  See 38 C.F.R. § 3.52; See also VAOPGCPREC 58-91, 
56Fed. Reg. 50151 (1991).

The appellant asserts she should be recognized as the 
surviving spouse of the veteran by virtue of a common law 
marriage.  In cases involving alleged common-law marriages, 
there must be proof of a common-law marriage for the purpose 
of receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  See 38 C.F.R. § 3.205(a) (1998). 

In the Statement of the Case, the RO indicated that in the 
state of Ohio, a valid common law marriage is recognized if 
entered into prior to October 10, 1991, if the following 
elements are present: 1) a mutual agreement to marry in 
praesenti, made by parties competent to marry; 2) accompanied 
and followed by cohabitation as husband and wife; 3) a 
holding themselves out as husband and wife in the community 
in which they move; and 4) being regarded as husband and wife 
in the community in which they move.  Citing 45 O. Jur. 3d, 
Family Law, § 45.  

Based on a review of the evidence of record, the Board finds 
that the appellant and the veteran did not have a valid 
common law marriage.  Initially, the Board notes that in 
Dedicatoria v. Brown, 8 Vet. App. 441 (1995), the U.S. Court 
of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.52 to require that the determination of the appellant's 
knowledge with respect to the legal impediment must be viewed 
in terms of what the appellant's state of mind was at the 
time the invalid marriage was contracted.  In this case, the 
appellant has admitted that she knew that the veteran was 
married when she moved in with him in March 1981.  In 
addition, Court documents show that the veteran's divorce did 
not become final until 1983.  Thus the evidence clearly shows 
that the appellant knew that the veteran was married at the 
time she moved in with him in 1981.  

While the Board has considered whether a common law marriage 
may have been entered into subsequent to 1983, the Board 
finds that the appellant's statement that she and the veteran 
intended to get married in December 1994 is particularly 
probative of her state of mind, as it indicates that she did 
not believe that she had a common law marriage with the 
veteran.  The Board's conclusion is further supported by the 
fact that the appellant has admitted that she never used the 
veteran's last name, had a joint bank account, filed a joint 
tax return, or joined on the lease where she lived with the 
veteran.  In addition, the Board notes that the objective 
evidence includes tax, financial and VA records which were 
created prior to the veteran's death, and which the Board 
therefore considers are highly probative of the issue at hand 
and demonstrate that the veteran did not consider himself 
married during the time of the claimed marriage.  This 
evidence includes the veteran's 1985 federal income tax 
return, which shows that he indicated that his filing status 
was single.  Other evidence includes checks from the 
veteran's bank account, and statements from one of his credit 
card accounts, which indicate that these accounts were solely 
in his name.  Further, a VA patient profile indicates that 
the veteran had reported that his marital status was 
divorced.  

Finally, the veteran's daughter has stated that she did not 
believe that the veteran considered himself to have a common 
law marriage with the appellant, and her assertion that she 
took primary responsibility in the funeral arrangements is 
supported by the evidence, including her funeral contract 
with the McNabb Funeral Home and her July 1994 application to 
VA for burial benefits.  In this regard, while the veteran 
may have appointed the appellant as the "executrix" for the 
veteran, and while she may have assisted in the payment of 
outstanding bills, the evidence indicates that B.C. was the 
"deceased representative" for the veteran, and that D.W. 
handled the majority of the veteran's funeral arrangements.  
In addition, in the letter appointing the appellant as 
executrix, the veteran only refers to the appellant as "[redacted] 
[redacted]," and there is nothing in the letter which otherwise 
indicates that he believed that she was his wife. 

In reaching this decision, the Board has considered the 
appellant's statements and testimony, as well as the seven 
affidavits submitted by the appellant's relatives and 
friends.  However, five of these letters are essentially 
identical (except for a few blanks) form letters created by 
the appellant's attorney.  The remaining two letters, from a 
friend of the appellant, "E.B.," and a neighbor, "E.C.," 
(as well as the landlord's January 1995 letter) do not state 
that the veteran and the appellant held themselves out as 
husband and wife.  All of these statements refer to the 
appellant as "[redacted]," and are therefore additional 
evidence showing that the appellant never took the veteran's 
name.  In addition, the statements from two of the 
appellant's children, received in January 1995, have also 
been considered.  However, the Board finds that the 
aforementioned affidavits and statements are insufficiently 
probative to overcome the contrary weight of the evidence.  
The evidence against the claim includes the appellant's 
statements at her hearing, to include a statement that she 
and the veteran intended to get married in December 1994, and 
evidence dated prior to the veteran's death which indicates 
that the appellant and the veteran did not hold themselves 
out as husband and wife.

Finally, the appellant has argued that the property receipts 
support her claim.  These receipts show that the veteran's 
children took possession of an extensive number of items kept 
at their father's house.  These items include presumably 
valuable coins, coin collections, watches and jewelry that 
would normally be considered the property of a surviving 
spouse.  The Board therefore considers these property 
receipts to be evidence that is inconsistent with the 
appellant's claim.  Accordingly, the Board finds that the 
preponderance of the evidence does not show that the 
appellant and the veteran had a common law marriage under 
Ohio law, and her claim must be denied. 

As a final matter, the Board notes that in view of its 
determination that the appellant and the veteran were never 
married, to include under common law, the appellant's 
relationship with the veteran cannot be a "deemed valid" 
marriage as provided for in 38 C.F.R. § 3.52 (1998); see 
also, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91). 


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

